DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-25 are pending and rejected.
Priority
Applicant’s claim for the benefit of a prior-filed applications under 35 U.S.C. §§ 119(e) & 365(c) is acknowledged. Applicant, however, has not complied with one or more conditions for receiving the benefit of earlier filing dates under 35 U.S.C. §§ 119(e) & 365(c) as follows:
The later-filed instant application must be an application for a patent for an invention which is also disclosed in the prior-filed applications (the nonprovisional application and provisional application). The disclosure of the invention in the prior-filed applications and in the later-filed instant application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, International Application No. PCT/US2019/017391, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this later-filed instant application. Applicant’s instant application (16/803,612) is drawn to a system and method for unclogging a working channel of a medical device. Applicant has claimed benefit to a chain of prior-filed applications: a first filed provisional application (62/628,513) and an intermediate filed non-provisional international application (PCT/US2019/017391).
Upon evaluation of both 62/628,513 and PCT/US2019/017391, Examiner has concluded that provisional application 62/628,513 has sufficient disclosure to comply with the requirements of 35 U.S.C. 112(a), but PCT/US2019,/017391 does not. PCT/US2019/017391 is drawn to a system and method for controlling a laser light source of a lithotripsy device and fails to disclose any aspects of unclogging a working channel of a medical device according to the instant application. Therefore, as a continuous chain of prior-filed applications must each disclose the claimed invention of the later-filed instant application in order for the later-filed instant application to be entitled to the benefit of the earliest filing date, the lack of sufficient disclosure in PCT/US2019/017391 breaks the chain of priority (see MPEP §211.05(B)).
Accordingly, Claims 1-25 are not entitled to the benefit of either the provisional application date of February 9, 2018, or the international filing date of February 9, 2019, and therefore have the effective filing date of February 27, 2020.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In Paras. [0091], [0093], [0094], [0095] & [0096], “endoscope 310” should read “endoscope 310A”.
In Para. [0096], “paramours” should read “parameters”.
In Para. [0097], “system 330B” and “system 330A” should read “system 300B” and “system 300A”, respectively.
In Paras. [00102] & [00103], “system 400” should read “system 500”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are:
“a control module” in Claims 1-18, as described in Applicant’s specification in Paras. [0066] & [0067].
“a user input” in Claims 6-7, 17 & 22, as described in Applicant’s specification in Para. [0069].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 & 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 4, Claim 4 recites the limitation “the control module is configured to unclog the at least one working channel” on Lines 1-2. This limitation is mentioned in Applicant’s specification in Paras. [0090] & [0096]. Additionally, the structure for the control module is described as “a microprocessor circuit” in Applicant’s specification in Paras. [0066] & [0067]. Therefore, there is no adequate structure provided to perform the claimed function of unclogging the at least one working channel (i.e., how can a microprocessor alone physically unclog a channel). Therefore, Examiner concludes that the Applicant’s specification does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 8, Claim 8 recites the limitations “the control module is configured to fluidly couple an irrigation source to one of the irrigation channel or the suction channel [emphasis added]” and “the control module is configured to fluidly couple a suction source to the other of the irrigation channel or the suction channel [emphasis added]” on Lines 2-8. These limitations are mentioned in Applicant’s specification in Paras. [0073], [0074], [00105] & [00111]. The structure provided therein is described as “a clog controller 161 of the control module 160”, wherein the control module is described as “a microprocessor circuit” in Applicant’s specification in Paras. [0066] & [0067]. Therefore, there is no adequate structure provided to perform the claimed function of fluidly coupling an irrigation/suction source to an irrigation/suction channel (i.e., how can a microprocessor alone
Regarding Claims 9-16, Claims 9-16 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112a.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-16, Claims 1-16 recite the limitations “a system for unclogging at least one working channel of a medical device [emphasis added]” (Claim 1), “a flow sensor configured to sense a flow rate through the at least one working channel of the medical device [emphasis added]” (Claim 1) and “control module configured to control/detect/unclog the at least one working channel [emphasis added]” (Claims 1-8), and “wherein the at least one working channel includes a suction channel and an irrigation channel” (Claims 8-16). The metes and bounds of these claims are unclear as the “at least one working channel [including a suction channel and an irrigation channel]” and the “medical device” are not positively recited. Therefore, it is unclear whether direct infringement would occur with only a flow sensor and control module capable of sensing/controlling/detecting/unclogging at least one working channel [including a suction channel and an irrigation channel] of a medical device, or whether direct infringement would occur with a flow sensor, a control module, at least one working channel [including a suction channel and an irrigation channel] and a medical device together. For the purpose of 
Regarding Claims 1-17, Claims 1-17 recite the limitations “a control module configured to control an irrigation source and a suction source [emphasis added]”. The metes and bounds of these claims are unclear as the “irrigation source” and the “suction source” are not positively recited. Therefore, it is unclear whether direct infringement would occur with only a control module capable of controlling an irrigation source and a suction source, or whether direct infringement would occur with a control module, an irrigation source and a suction source together. For the purpose of examination and compact prosecution, Claims 1-17 are rejected with art including an irrigation source and a suction source, despite those elements not being required for Claims 1-17.
Regarding Claims 1-17, Claims 1-17 recite the limitations “a control module configured to control an irrigation fluid and a suction pressure [emphasis added]”. The metes and bounds of these claims are unclear as the “irrigation fluid” and the “suction pressure” are not positively recited. Therefore, it is unclear whether direct infringement would occur with only a control module capable of controlling an irrigation fluid or a suction pressure, or whether direct infringement would occur with a control module, an irrigation fluid and a suction pressure together. For the purpose of examination and compact prosecution, Claims 1-17 are rejected with art including an irrigation fluid and a suction pressure, despite those elements not being required for Claims 1-17.
Regarding Claims 1-25, Claims 1-25 recite the limitations:
“a presence of clogging”;
“an absence of clogging”;
“an irrigation source”;
“a suction source”;
“an irrigation fluid”;
a suction pressure”;
“an [adjustable] irrigation flow rate”;
“an [adjustable] suction flow rate”; and
“a level of desired pressure”.
Further recitations of these limitations are replete with antecedent basis and indefinite issues. For the purpose of examination, art has been applied but appropriate correction is required.
Regarding Claims 5-8, Claims 5-8 recite the limitations “a flow rate of the irrigation fluid/an [adjustable] irrigation flow rate” and “a flow rate of the suction pressure/an [adjustable] suction flow rate”. It is unclear whether either flow rates are the same as “a flow rate through the at least one working channel” previously recited on Line 3 of Claim 1 or separate, different flow rates. For the purpose of examination, “a flow rate through the at least one working channel” is being interpreted as either the suction flow rate or the irrigation flow rate.
Regarding Claim 17, Claim 17 recites the limitation “adjust one or more of an irrigation flow rate or a suction flow rate through the at least one working channel” on Lines 19-20. It is unclear whether either the irrigation flow rate or the suction flow rate is the same as “a flow rate through the at least one working channel” previously recited on Line 6, or separate, different flow rates. For the purpose of examination, “a flow rate through the at least one working channel” is being interpreted as either the irrigation flow rate or the suction flow rate.
Regarding Claims 22-23, Claims 22-23 recite the limitation “adjusting one or more of an irrigation flow rate or a suction flow rate through the at least one working channel”. It is unclear whether either the irrigation flow rate or the suction flow rate is the same as “a flow rate through the at least one working channel” previously recited on Line 3 of Claim 18, or separate, different flow rates. For 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 & 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements and/or steps are well-understood, routine, and conventional in the art. They represent components and/or activities which would routinely be used in applying the abstract idea. As such, they do not meaningfully limit the claims, taken as a whole, to a particular application of the abstract idea; rather, the claims would tend to monopolize the abstract idea itself in practice.
A review of the instant claims using the Alice two-part analysis is provided herein.
Step 1: The claims are at least one of the four statutory categories, in this instant a machine (Claims 1-16) and a process (Claim 18-25).
Revised Step 2a:
	Prong 1: The claims are directed to an abstract idea without significantly more. The claims recite a method of organizing human activity, specifically a list of instructions for an operator to follow (see MPEP § 2106.04(a)(2)(II)(C)). The method of organizing human activity is:
controlling one or more of an irrigation source or a suction source.
Prong 2: This judicial exception is not integrated into a practical application because the additional elements: (a) merely includes instructions to implement an abstract idea on a 
	Step 2b: The claims do not contain additional elements which amount to significantly more than the abstract idea. The instant claims recite the additional elements: a) the additional components of a flow sensor, a user input and a pressure sensor; and b) the additional activities of detecting a channel state, detecting the presence of a clog, and detecting an absence of a clog.
These additional elements do not amount to significantly more because a) the additional components are generic, routine and well understood, and b) the additional activities are insignificant extra-solution activities of outputting/applying the abstract idea. As such, they do not meaningfully limit the claims, taken as a whole, to a particular application of the abstract idea; rather, the claims would tend to monopolize the abstract idea itself in practice.
	In accordance with MPEP § 2106.07(a)(III), Examiner notes that system and method is routine, conventional, and is recited at a high degree of generality. Specifically, Shtul et al. (US 2021/0244267), Kawase (US 2015/0320303) and Hamel et al. (US 2011/0237880) describe well known systems and methods including the additional elements of the flow sensor (e.g., Shtul, [0116]; Kawase, [0044]; Hamel, [0073]), the user input (e.g., Shtul, [0046]; Hamel, [0039]), the pressure sensor (e.g., Shtul, [0116]; Kawase, [0100]; Hamel, [0073]), detecting the channel state (e.g., Shtul, [0120]; Kawase, [0053]; Hamel, [0112]), detecting the presence of the clog (e.g., Shtul, [0121]; Kawase, [0062]; Hamel, [0114]), and detecting the absence of the clog (e.g., Shtul, [0088]; Kawase, [0059]; Hamel, [0112]). Accordingly, these additional elements of the instant claims do not amount to significantly more than the abstract idea. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, 13, 15 & 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassidov et al. (hereinafter "Hassidov") (US 2016/0206805).
Regarding Claim 1, Hassidov discloses a system (Fig. 8A, a colon cleaning system 207; [0124]) for unclogging at least one working channel of a medical device during a procedure in a patient (Fig. 8A, unblocking a blockage 206 in an evacuation channel 203.1 or a purging channel 203.2 of a colonoscope 200 while inserted into a colon 1 of a patient; [0126], [0169] & [0236]), the system comprising:
a flow sensor (Fig. 8A, an evacuation flow sensor 204.1 and a purging flow sensor 204.2; [0143] & [0227]) configured to sense a flow rate through the at least one working channel of the medical device (Fig. 8A, the evacuation flow sensor 204.1 is configured to sense an evacuation flow rate of the evacuation channel 203.1 and the purging flow sensor 204.2 is configured to sense a purging flow rate of the purging channel 203.2; [0143] & [0227]); and
a control module (Fig. 8A, a controller 213; [0125]) configured to:
detect a channel state (Fig. 8A, a blockage status; [0255]) using the sensed flow rate (Fig. 8A, the controller 213 detects the blockage status using the evacuation flow rate and/or the purging flow rate; 
in response to the detected channel state indicating a presence of clogging in the at least one working channel, control one or more of an irrigation source or a suction source to provide respectively an irrigation fluid or a suction pressure to unclog the at least one working channel (Fig. 8A, if the blockage status indicates a blockage 206 in the evacuation channel 203.1 or the purging channel 203.2, the controller 213 controls either a common purging pump 214.3 or a common evacuation pump 214.4 to provide either a purging fluid 260W or suction to the blocked channel to dislodge the blockage 206; [0185] – [0186] & [0245] – [0246]).
Regarding Claim 2, Hassidov discloses the system of Claim 1. Hassidov further discloses wherein the control module is configured to control one or more of the irrigation source or the suction source to provide respectively the irrigation fluid or the suction pressure to unclog the at least one working channel for as long as the detected channel state indicating a presence of clogging in the at least one working channel (Fig. 8A, the controller 213 controls the common purging pump 214.3 or the common evacuation pump 214.4 to provide either the purging fluid 260W or the suction to the blocked channel until the blockage 206 has been dislodged; [0185] & [0212]).
Regarding Claim 3, Hassidov discloses the system of Claim 1. Hassidov further discloses wherein the control module is configured to:
detect a presence of clogging in the at least one working channel in response to a decrease in the sensed flow rate below a first threshold (Fig. 8A, the controller 213 detects the blockage 206 in response to a 20% threshold of flow impairment of the evacuation flow rate and/or the purging flow rate [0180] & [0258]); and

Regarding Claim 4, Hassidov discloses the system of Claim 1. Hassidov further discloses wherein the control module is configured to unclog the at least one working channel including alternating between an application of irrigation fluid and an application of suction pressure to the at least one working channel (Fig. 8A, the controller 213 is configured to unblock the blocked channel using alternating pulses of suction and purging; [0185]).
Regarding Claim 5, Hassidov discloses the system of Claim 1. Hassidov further discloses wherein the control module is configured to control one or more of the irrigation source or the suction source by adjusting respectively a flow rate of the irrigation fluid or a flow rate of the suction pressure to unclog the at least one working channel (Fig. 8A, when the controller 213 detects the blockage 206, the controller 213 stops the common evacuation pump 214.4 —thus adjusting the evacuation flow rate from a non-zero evacuation flow rate to a zero evacuation flow rate— and subsequently starts the common purging pump 214.3 —thus adjusting the purging flow rate from a zero purging flow rate to a non-zero purging flow rate; [0211] & [0212]).
Regarding Claim 6, Hassidov discloses the system of Claim 3. Hassidov further discloses a user input (Fig. 8A, a user input device; [0071]) configured to receive from a user a desired pressure to be applied to an anatomical environment at an anatomical site in the patient (Fig. 8A, an operator inputs a desired intracolonic pressure to be applied to the colon 1 of the patient into the user input device; [0110] & [0111]); and
a pressure sensor (Fig. 8A, an evacuation pressure sensor 204.1A and a purging pressure sensor 204.2A; [0129] & [0243]) configured to sense a pressure of the anatomical environment at the 
wherein the control module is configured to adjust one or more of an irrigation flow rate or a suction flow rate through the at least one working channel to maintain the sensed pressure at substantially a level of the desired pressure (Fig. 8A, the controller 213 adjusts the evacuation flow rate or the purging flow rate to maintain the desired intracolonic pressure; [0110], [0111] & [0210]).
Regarding Claim 7, Hassidov discloses the system of Claim 6. Hassidov further disclose wherein:
the user input is configured to receive a desired flow condition in the at least one working channel, the desired flow condition corresponding to the desired pressure to be applied to the anatomical environment (Fig. 8A, an operator inputs a pressure change rate into the user input device which corresponds to the desired intracolonic pressure; [0110] & [0111]); and
the control module is configured to control one or more of an irrigation flow rate or a suction flow rate through at least one working channel of the medical device to maintain the desired flow condition (Fig. 8A, the controller 213 adjusts the evacuation flow rate or the purging flow rate to maintain the pressure change ratio; [0110], [0111] & [0210]).
Regarding Claim 8, Hassidov discloses the system of Claim 6. Hassidov further discloses wherein the at least one working channel includes a suction channel (Fig. 8A, an evacuation channel 203.1; [0236]) and an irrigation channel (Fig. 8A, a purging channel 203.2; [0236]), and wherein the control module is configured to:
fluidly couple an irrigation source to one of the irrigation channel or the suction channel to provide an irrigation fluid thereto at an adjustable irrigation flow rate (Fig. 8A, the controller 213 controls a purge valve (not shown) to fluidically couple the common purging pump 214.3 to the purging channel 203.2 to provide the purging fluid 260W at the purging flow rate adjustable between a zero purging flow rate to a non-zero purging flow rate; [0128], [0212] & [0215]); and

Regarding Claim 9, Hassidov discloses the system of Claim 8. Hassidov further discloses wherein the control module is configured to:
in response to a presence of clogging in the suction channel, control the irrigation source to provide an irrigation fluid to the suction channel (Fig. 8A, when the controller 213 detects the blockage 206 in the evacuation channel 203.1, the controller 213 controls the common purging pump 214.3 to provide the purging fluid 260W to the evacuation channel 203.1; [0249], [0250] & [0255]);
in response to an increase in the sensed pressure of the anatomical environment at the anatomical site, control the suction source to apply a suction pressure to the irrigation channel to maintain the sensed pressure at substantially a level of the desired pressure (Fig. 8A, when the controller 213 detects an overpressure in the colon 1, the controller 213 controls the common evacuation pump 214.4 to apply the suction to the purging channel 203.2 to maintain the desired intracolonic pressure; [0110], [0250] & [0264]); and
in response to an absence of clogging in the suction channel, control the suction source to apply a suction pressure to the suction channel, and control the irrigation source to provide an irrigation fluid to the irrigation channel (Fig. 8A, when the controller 213 detects the lack of the blockage, the controller 213 controls the common evacuation pump 214.4 to apply the suction to the evacuation channel 203.1 and controls the common purging pump 214.4 to apply the purging fluid 260W to the purging channel 203.2; [0249] & [0259]).
Regarding Claim 11, Hassidov discloses the system of Claim 9. Hassidov further discloses wherein the desired pressure is a substantially net-zero pressure (Fig. 8A, the intracolonic pressure is a net-zero pressure; [0264]), and wherein the control module is configured to, in response to the increase in the sensed pressure, control the suction source to apply a suction pressure to the irrigation channel at a level that substantially neutralizes the increase in the sensed pressure (Fig. 8A, when the controller 213 detects an overpressure in the colon 1, the controller 213 controls the common evacuation pump 214.4 to apply the suction to the purging channel 203.2 to maintain the desired net-zero intracolonic pressure; [0110], [0250] & [0264]).
Regarding Claim 13, Hassidov discloses the system of Claim 9. Hassidov further discloses wherein the desired pressure is a positive pressure (Fig. 8A, the intracolonic pressure is a positive pressure to permit insufflation; [0137]), and wherein the control module is configured to, in response to the increase in the sensed pressure, control the suction source to apply a suction pressure to the irrigation channel at a level to maintain the sensed pressure at substantially a level of the desired positive pressure (Fig. 8A, when the controller 213 detects an overpressure in the colon 1, the controller 213 controls the common evacuation pump 214.4 to apply the suction to the purging channel 203.2 to maintain the desired positive intracolonic pressure; [0110], [0137], [0250] & [0264]).
Regarding Claim 15, Hassidov discloses the system of Claim 9. Hassidov further discloses wherein the desired pressure is a negative pressure (Fig. 8A, the intracolonic pressure is a negative pressure of -300 mbar; [0178]), and wherein the control module is configured to, in response to the increase in the sensed pressure, control the suction source to apply a suction pressure to the irrigation channel at a level to maintain the sensed pressure at substantially a level of the desired negative pressure (Fig. 8A, when the controller 213 detects an overpressure in the colon 1, the controller 213 controls the common evacuation pump 214.4 to apply the suction to the purging channel 203.2 to maintain the desired negative intracolonic pressure; [0110], [0178], [0250] & [0264]).
Regarding Claim 17, Hassidov discloses an endoscopic surgical system (Fig. 11, a colon cleaning system 207; [0276]), comprising:
an endoscope (Fig. 11, a colonoscope 10; [0276]) including an imaging module (Fig. 11, an imaging device 292; [0277]), a surgical module (Fig. 8A, an insufflation module; [0137]), and at least one working channel (Figs. 8A & 11, an evacuation channel 203.1 and a purging channel 203.2; [0236]) configured to conduct an irrigation fluid or a suction pressure (Fig. 11, a purging fluid 260W or suction; [0185] – [0186] & [0245] – [0246]);
a user input (Fig. 8A, a user input device; [0071]) configured to receive from a user a desired pressure to be applied to an anatomical environment at an anatomical site in the patient (Fig. 8A, an operator inputs a desired intracolonic pressure to be applied to the colon 1 of the patient into the user input device; [0110] & [0111]);
a flow sensor (Fig. 8A, an evacuation flow sensor 204.1 and a purging flow sensor 204.2; [0143] & [0227]) configured to sense a flow rate through the at least one working channel of the endoscope (Fig. 8A, the evacuation flow sensor 204.1 is configured to sense an evacuation flow rate of the evacuation channel 203.1 and the purging flow sensor 204.2 is configured to sense a purging flow rate of the purging channel 203.2; [0143] & [0227]);
a pressure sensor (Fig. 8A, an evacuation pressure sensor 204.1A and a purging pressure sensor 204.2A; [0129] & [0243]) configured to sense a pressure of the anatomical environment at the anatomical site (Fig. 8A, the evacuation pressure sensor 204.1A and the purging pressure sensor 204.2 each measure the pressure of colon 1; [0129] & [0243]); and
a control module (Fig. 8A, a controller 213; [0125]) configured to:
detect a channel state (Fig. 8A, a blockage status; [0255]) using the sensed flow rate (Fig. 8A, the controller 213 detects the blockage status using the evacuation flow rate and/or the purging flow rate; 
in response to, and for as long as, the detected channel state indicating a presence of clogging in the at least one working channel, control one or more of an irrigation source or a suction source to provide respectively an irrigation fluid or a suction pressure to unclog the at least one working channel (Fig. 8A, if the blockage status indicates a blockage 206 in the evacuation channel 203.1 or the purging channel 203.2, the controller 213 controls either a common purging pump 214.3 or a common evacuation pump 214.4 to provide either a purging fluid 260W or suction to the blocked channel to dislodge the blockage 206 until the blockage 206 has been dislodged; [0185] – [0186] & [0245] – [0246]); and
adjust one or more of an irrigation flow rate or a suction flow rate through the at least one working channel to maintain the sensed pressure at substantially a level of the desired pressure (Fig. 8A, the controller 213 adjusts the evacuation flow rate or the purging flow rate to maintain the desired intracolonic pressure; [0110], [0111] & [0210]).
Regarding Claim 18, Hassidov discloses a method of unclogging at least one working channel of a medical device during a procedure in a patient (Fig. 8A, a method for unblocking a blockage 206 in an evacuation channel 203.1 or a purging channel 203.2 of a colonoscope 200 while inserted into a colon 1 of a patient; [0044], [0126], [0169] & [0236]), the method comprising:
sensing a flow rate through the at least one working channel of the medical device via a flow sensor (Fig. 8A, an evacuation flow sensor 204.1 is configured to sense an evacuation flow rate of the evacuation channel 203.1 and a purging flow sensor 204.2 is configured to sense a purging flow rate of the purging channel 203.2; [0143] & [0227]);
detecting a channel state using the sensed flow rate via a control module (Fig. 8A, a controller 213 detects a blockage status using the evacuation flow rate and/or the purging flow rate; [0258]), the 
in response to the detected channel state indicating a presence of clogging in the at least one working channel, controlling one or more of an irrigation source or a suction source to provide respectively an irrigation fluid or a suction pressure to unclog the at least one working channel (Fig. 8A, if the blockage status indicates a blockage 206 in the evacuation channel 203.1 or the purging channel 203.2, the controller 213 controls either a common purging pump 214.3 or a common evacuation pump 214.4 to provide either a purging fluid 260W or suction to the blocked channel to dislodge the blockage 206; [0185] – [0186] & [0245] – [0246]).
Regarding Claim 19, Hassidov discloses the method of Claim 18. Hassidov further discloses wherein providing the irrigation fluid or the suction pressure to unclog the at least one working channel is continued for as long as the detected channel state indicating a presence of clogging in the at least one working channel (Fig. 8A, the controller 213 controls the common purging pump 214.3 or the common evacuation pump 214.4 to provide either the purging fluid 260W or the suction to the blocked channel until the blockage 206 has been dislodged; [0185] & [0212]).
Regarding Claim 20, Hassidov discloses the method of Claim 18. Hassidov further discloses wherein detecting the channel state includes:
detecting a presence of clogging in the at least one working channel in response to a decrease in the sensed flow rate below a first threshold (Fig. 8A, the controller 213 detects the blockage 206 in response to a 20% threshold of flow impairment of the evacuation flow rate and/or the purging flow rate [0180] & [0258]); and
detecting an absence of clogging in the at least one working channel in response to an increase in the sensed flow rate above a second threshold (Fig. 8A, the controller 213 detects a lack of the 
Regarding Claim 21, Hassidov discloses the method of Claim 18. Hassidov further discloses wherein unclogging the at least one working channel includes alternating between an application of irrigation fluid and an application of suction pressure to the at least one working channel (Fig. 8A, the controller 213 is configured to unblock the blocked channel using alternating pulses of suction and purging; [0185]).
Regarding Claim 22, Hassidov discloses the method of Claim 18. Hassidov further discloses receiving, via a user input, a desired pressure to be applied to an anatomical environment at an anatomical site in the patient (Fig. 8A, an operator inputs a desired intracolonic pressure to be applied to the colon 1 of the patient into a user input device; [0071], [0110] & [0111]);
sensing a pressure of the anatomical environment at the anatomical site via a pressure sensor (Fig. 8A, an evacuation pressure sensor 204.1A and a purging pressure sensor 204.2 each measure the pressure of colon 1; [0129] & [0243]); and
adjusting one or more of an irrigation flow rate or a suction flow rate through the at least one working channel such that the sensed pressure is maintained at substantially a level of the desired pressure (Fig. 8A, the controller 213 adjusts the evacuation flow rate or the purging flow rate to maintain the desired intracolonic pressure; [0110], [0111] & [0210]).
Regarding Claim 23, Hassidov discloses the method of Claim 22. Hassidov further discloses receiving a desired flow condition in the at least one working channel, the desired flow condition corresponding to the desired pressure to be applied to the anatomical environment (Fig. 8A, an operator inputs a pressure change rate into a user input device which corresponds to the desired intracolonic pressure; [0072], [0110] & [0111]); and

Regarding Claim 24, Hassidov discloses the method of Claim 22. Hassidov further discloses wherein the at least one working channel includes a suction channel (Fig. 8A, an evacuation channel 203.1; [0236]) and an irrigation channel (Fig. 8A, a purging channel 203.2; [0236]), the method comprising:
in response to a presence of clogging in the suction channel, controlling the irrigation source to provide an irrigation fluid to the suction channel (Fig. 8A, when the controller 213 detects the blockage 206 in the evacuation channel 203.1, the controller 213 controls the common purging pump 214.3 to provide the purging fluid 260W to the evacuation channel 203.1; [0249], [0250] & [0255]);
in response to an increase in the sensed pressure of the anatomical environment at the anatomical site, controlling the suction source to apply a suction pressure to the irrigation channel to maintain the sensed pressure at substantially a level of the desired pressure (Fig. 8A, when the controller 213 detects an overpressure in the colon 1, the controller 213 controls the common evacuation pump 214.4 to apply the suction to the purging channel 203.2 to maintain the desired intracolonic pressure; [0110], [0250] & [0264]); and
in response to an absence of clogging in the suction channel, controlling the suction source to apply a suction pressure to the suction channel, and controlling the irrigation source to provide an irrigation fluid to the irrigation channel (Fig. 8A, when the controller 213 detects the lack of the blockage, the controller 213 controls the common evacuation pump 214.4 to apply the suction to the evacuation channel 203.1 and controls the common purging pump 214.4 to apply the purging fluid 260W to the purging channel 203.2; [0249] & [0259]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12, 14, 16 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hassidov et al. (hereinafter "Hassidov") (US 2016/0206805) in view of Mollstam et al. (hereinafter "Mollstam) (US 2012/0116168).
Regarding Claim 10, Regarding Claim 10, Hassidov discloses the system of Claim 8. Hassidov further discloses wherein the control module is configured to:
in response to a decrease in the sensed pressure of the anatomical environment at the anatomical site, control the irrigation source to provide an irrigation fluid to the suction channel to maintain the sensed pressure at substantially a level of the desired pressure (Fig. 8A, when the controller 213 detects an decrease in pressure, the controller 213 controls the common purging pump 214.3 to apply the purging fluid 260W to the evacuation channel 203.1 to maintain the desired intracolonic pressure; [0110], [0255] & [0264]); and

Hassidov fails to explicitly disclose wherein in response to a presence of clogging in the irrigation channel, control the suction source to apply a suction pressure to the irrigation channel.
However, Mollstam teaches a system for unclogging at least one working channel of a medical device (Figs. 9 & 10, a system for removing debris 8 from an inflow channel 20 of an endoscope 1; [0026] & [0059]), comprising:
an irrigation channel (Figs. 9 & 10, an inflow channel 20; [0057]);
a suction channel (Figs. 9 & 10, an outflow channel 21; [0057]);
an irrigation source (Fig. 4, an irrigation pump 62; [0051]) configured to provide an irrigation fluid (Fig. 4, the irrigation pump 62 provides an irrigation liquid; [0051]);
a suction source (Fig. 4, an aspiration pump 65; [0051]) configured to provide a suction pressure (Fig. 4, the aspiration pump 65 provides suction pressure; [0051]); and
in response to a presence of clogging in the irrigation channel, control the suction source to apply a suction pressure to the irrigation channel (Figs. 9 & 10, when debris 8 is located in the inflow channel 20, a flow switch 31 is automatically switched to connect the aspiration pump 65 to the inflow channel 20; [0052] & [0059]).
The advantage of applying suction pressure to a clogged irrigation channel is to unclog the irrigation channel without loss of pressure in the operating cavity (Mollstam; [0029]).

Regarding Claim 12, Hassidov, as previously modified by Mollstam, discloses the system of Claim 10. Hassidov further discloses wherein the desired pressure is a substantially net-zero pressure (Fig. 8A, the intracolonic pressure is a net-zero pressure; [0264]), and wherein the control module is configured to, in response to the decrease in the sensed pressure, control the irrigation source to provide an irrigation fluid to the suction channel at an irrigation flow rate that substantially neutralizes the decrease in the sensed pressure (Fig. 8A, when the controller 213 detects an decrease in pressure, the controller 213 controls the common purging pump 214.3 to apply the purging fluid 260W to the evacuation channel 203.1 to maintain the desired net-zero intracolonic pressure; [0110], [0255] & [0264]).
Regarding Claim 14, Hassidov, as previously modified by Mollstam, discloses the system of Claim 10. Hassidov further discloses wherein the desired pressure is a positive pressure (Fig. 8A, the intracolonic pressure is a positive pressure to permit insufflation; [0137]), and wherein the control module is configured to, in response to the decrease in the sensed pressure, control the irrigation source to provide an irrigation fluid to the suction channel at an irrigation flow rate such that the sensed pressure is maintained at substantially a level of the desired positive pressure (Fig. 8A, when the controller 213 detects an decrease in pressure, the controller 213 controls the common purging pump 214.3 to apply the purging fluid 260W to the evacuation channel 203.1 to maintain the desired positive intracolonic pressure; [0110], [0137], [0255] & [0264]).
Regarding Claim 16, Hassidov, as previously modified by Mollstam, discloses the system of Claim 10. Hassidov further discloses wherein the desired pressure is a negative pressure (Fig. 8A, the 
Regarding Claim 25, Hassidov discloses the method of Claim 22. Hassidov further discloses wherein the at least one working channel includes a suction channel (Fig. 8A, an evacuation channel 203.1; [0236]) and an irrigation channel (Fig. 8A, a purging channel 203.2; [0236]), the method comprising:
in response to a decrease in the sensed pressure of the anatomical environment at the anatomical site, controlling the irrigation source to provide an irrigation fluid to the suction channel to maintain the sensed pressure at substantially a level of the desired pressure (Fig. 8A, when the controller 213 detects an decrease in pressure, the controller 213 controls the common purging pump 214.3 to apply the purging to the evacuation channel 203.1 to maintain the desired intracolonic pressure; [0110], [0255] & [0264]); and
in response to an absence of clogging in the irrigation channel, controlling the suction source to apply a suction pressure to the suction channel, and controlling the irrigation source to provide an irrigation fluid to the irrigation channel (Fig. 8A, when the controller 213 detects the lack of the blockage in the purging channel 203.2, the controller 213 controls the common evacuation pump 214.4 to apply the suction to the evacuation channel 203.1 and controls the common purging pump 214.4 to apply the purging fluid 260W to the purging channel 203.2; [0249] & [0259]).

However, Mollstam teaches a system for unclogging at least one working channel of a medical device (Figs. 9 & 10, a system for removing debris 8 from an inflow channel 20 of an endoscope 1; [0026] & [0059]), comprising:
an irrigation channel (Figs. 9 & 10, an inflow channel 20; [0057]);
a suction channel (Figs. 9 & 10, an outflow channel 21; [0057]);
an irrigation source (Fig. 4, an irrigation pump 62; [0051]) configured to provide an irrigation fluid (Fig. 4, the irrigation pump 62 provides an irrigation liquid; [0051]);
a suction source (Fig. 4, an aspiration pump 65; [0051]) configured to provide a suction pressure (Fig. 4, the aspiration pump 65 provides suction pressure; [0051]); and
in response to a presence of clogging in the irrigation channel, control the suction source to apply a suction pressure to the irrigation channel (Figs. 9 & 10, when debris 8 is located in the inflow channel 20, a flow switch 31 is automatically switched to connect the aspiration pump 65 to the inflow channel 20; [0052] & [0059]).
The advantage of applying suction pressure to a clogged irrigation channel is to unclog the irrigation channel without loss of pressure in the operating cavity (Mollstam; [0029]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the control module as disclosed by Hassidov, to apply suction pressure to a clogged irrigation channel taught by Mollstam, to unclog the irrigation channel without loss of pressure in the operating cavity (Mollstam; [0029]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of copending Application No. 16/803,649 in view of Hassidov et al. (hereinafter "Hassidov") (US 2016/0206805) and Mollstam et al. (hereinafter "Mollstam) (US 2012/0116168).
The Claims of ‘649 discloses all of the limitations of the instant claims except for the limitations of a system and method for unclogging at least one working channel of a medical device during a procedure in a patient, the system comprising: a flow sensor configured to sense a flow rate through the at least one working channel of the medical device; and a control module configured to: detect a channel state using the sensed flow rate, the channel state indicating a presence or an absence of clogging in the at least one working channel; and in response to the detected channel state indicating a presence of clogging in the at least one working channel, control one or more of an irrigation source or a suction source to provide respectively an irrigation fluid or a suction pressure to unclog the at least one working channel; wherein the control module is configured to control one or more of the irrigation source or the suction source to provide respectively the irrigation fluid or the suction pressure to unclog the at least one working channel for as long as the detected channel state indicating a presence of clogging in the at least one working channel; wherein the control module is configured to: detect a presence of clogging in the at least one working channel in response to a decrease in the sensed flow rate below a first threshold; and detect an absence of clogging in the at least one working channel in response to an increase in the sensed flow rate above a second threshold; wherein the control module is configured to unclog the at least one working channel including alternating between an application of irrigation fluid and an application of suction pressure to the at least one working channel; wherein the control module is configured to control one or more of the irrigation source or the suction source by adjusting respectively a flow rate of the irrigation fluid or a flow rate of the suction pressure to unclog the at least one working channel; and wherein the control module is configured to: in response to a 
In regards to Claims 1-25, Hassidov discloses a system (Fig. 8A, a colon cleaning system 207 and method; [0044] & [0124]) for unclogging at least one working channel of a medical device during a procedure in a patient (Fig. 8A, unblocking a blockage 206 in an evacuation channel 203.1 or a purging channel 203.2 of a colonoscope 200 while inserted into a colon 1 of a patient; [0126], [0169] & [0236]), the system comprising:
a flow sensor (Fig. 8A, an evacuation flow sensor 204.1 and a purging flow sensor 204.2; [0143] & [0227]) configured to sense a flow rate through the at least one working channel of the medical device (Fig. 8A, the evacuation flow sensor 204.1 is configured to sense an evacuation flow rate of the evacuation channel 203.1 and the purging flow sensor 204.2 is configured to sense a purging flow rate of the purging channel 203.2; [0143] & [0227]); and
a control module (Fig. 8A, a controller 213; [0125]) configured to:
detect a channel state (Fig. 8A, a blockage status; [0255]) using the sensed flow rate (Fig. 8A, the controller 213 detects the blockage status using the evacuation flow rate and/or the purging flow rate; [0258]), the channel state indicating a presence or an absence of clogging in the at least one working channel (Fig. 8A, the blockage status indicates whether a blockage exists; [0255]); 

wherein the control module is configured to control one or more of the irrigation source or the suction source to provide respectively the irrigation fluid or the suction pressure to unclog the at least one working channel for as long as the detected channel state indicating a presence of clogging in the at least one working channel (Fig. 8A, the controller 213 controls the common purging pump 214.3 or the common evacuation pump 214.4 to provide either the purging fluid 260W or the suction to the blocked channel until the blockage 206 has been dislodged; [0185] & [0212]);
wherein the control module is configured to:
detect a presence of clogging in the at least one working channel in response to a decrease in the sensed flow rate below a first threshold (Fig. 8A, the controller 213 detects the blockage 206 in response to a 20% threshold of flow impairment of the evacuation flow rate and/or the purging flow rate [0180] & [0258]); and
detect an absence of clogging in the at least one working channel in response to an increase in the sensed flow rate above a second threshold (Fig. 8A, the controller 213 detects a lack of the blockage in response to an increase in evacuation flow rate and/or the purging flow rate [0110] & [0258]);
wherein the control module is configured to unclog the at least one working channel including alternating between an application of irrigation fluid and an application of suction pressure to the at 
wherein the control module is configured to control one or more of the irrigation source or the suction source by adjusting respectively a flow rate of the irrigation fluid or a flow rate of the suction pressure to unclog the at least one working channel (Fig. 8A, when the controller 213 detects the blockage 206, the controller 213 stops the common evacuation pump 214.4 —thus adjusting the evacuation flow rate from a non-zero evacuation flow rate to a zero evacuation flow rate— and subsequently starts the common purging pump 214.3 —thus adjusting the purging flow rate from a zero purging flow rate to a non-zero purging flow rate; [0211] & [0212]);
wherein the control module is configured to:
in response to a presence of clogging in the suction channel, control the irrigation source to provide an irrigation fluid to the suction channel (Fig. 8A, when the controller 213 detects the blockage 206 in the evacuation channel 203.1, the controller 213 controls the common purging pump 214.3 to provide the purging fluid 260W to the evacuation channel 203.1; [0249], [0250] & [0255]);
in response to an absence of clogging in the suction channel, control the suction source to apply a suction pressure to the suction channel, and control the irrigation source to provide an irrigation fluid to the irrigation channel (Fig. 8A, when the controller 213 detects the lack of the blockage, the controller 213 controls the common evacuation pump 214.4 to apply the suction to the evacuation channel 203.1 and controls the common purging pump 214.4 to apply the purging fluid 260W to the purging channel 203.2; [0249] & [0259]) and;
 in response to an absence of clogging in the irrigation channel, control the suction source to apply a suction pressure to the suction channel, and control the irrigation source to provide an irrigation fluid to the irrigation channel (Fig. 8A, when the controller 213 detects the lack of the blockage in the purging channel 203.2, the controller 213 controls the common evacuation pump 214.4 to apply the 
The advantage of the unclogging the working channel is to prevent accidental overpressure and reduce danger to the patient (Hassidov; [0107]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the control module as disclosed by '649, to unclog the working channel of the medical device taught by Hassidov, to prevent accidental overpressure and reduce danger to the patient (Hassidov; [0107]).
In regards to Claims 1-25, However, Mollstam discloses a system and method for unclogging at least one working channel of a medical device (Figs. 9 & 10, a system for removing debris 8 from an inflow channel 20 of an endoscope 1; [0026] & [0059]), comprising:
an irrigation channel (Figs. 9 & 10, an inflow channel 20; [0057]);
a suction channel (Figs. 9 & 10, an outflow channel 21; [0057]);
an irrigation source (Fig. 4, an irrigation pump 62; [0051]) configured to provide an irrigation fluid (Fig. 4, the irrigation pump 62 provides an irrigation liquid; [0051]);
a suction source (Fig. 4, an aspiration pump 65; [0051]) configured to provide a suction pressure (Fig. 4, the aspiration pump 65 provides suction pressure; [0051]); and
in response to a presence of clogging in the irrigation channel, control the suction source to apply a suction pressure to the irrigation channel (Figs. 9 & 10, when debris 8 is located in the inflow channel 20, a flow switch 31 is automatically switched to connect the aspiration pump 65 to the inflow channel 20; [0052] & [0059]).
The advantage of applying suction pressure to a clogged irrigation channel is to unclog the irrigation channel without loss of pressure in the operating cavity (Mollstam; [0029]).
.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0244267; US 2018/0168439; US 2015/0320303; US 2015/0216394; US 2013/0303852; US 2011/0237880; US 2010/0004510; US 2006/0264995; U.S. 6,156,049; U.S. 4,971,034
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795           

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795